DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 7, 10-11, and 14-15 drawn to an illumination system including a radiation incident on the edge surface of an energy conversion layer.
Group II, claim(s) 21-23, 27-31 and 34-35 drawn to an illumination system including an illumination source optically decoupled from an energy conversion layer. 
Group III, claim 37 drawn to an illumination system including a conversion layer optically coupled to an illumination source. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least the primary electromagnetic radiation is incident on the edge surface of the energy conversion layer, which are not present in Groups II-III.
The special technical features of Group II include at least an optical element that guides the primary electromagnetic radiation into the energy conversion layer, and wherein the illumination source is optically decoupled from the energy conversion layer, which are not present in Groups I & III. 
The special technical features of Group III include at least the energy conversion layer is optically coupled to the illumination source; and wherein the illumination source is optically coupled to the bottom surface of the energy conversion layer, which are not present in Groups I and II. 
The common technical features shared by Groups I-III an illumination system comprising: an illumination source that emits a primary electromagnetic radiation having a spectrum of wavelengths; and an energy conversion layer that converts at least a portion of the primary electromagnetic radiation to a secondary electromagnetic radiation having a different spectrum of wavelengths than the primary electromagnetic radiation, wherein the energy conversion layer has a viewing surface, a bottom surface opposed to the viewing surface, and an edge surface normal to the viewing surface and the bottom surface, wherein the primary electromagnetic radiation is incident on the bottom surface of the energy conversion layer.
However, these common features are previously disclosed by US 2015/0041683 A1 to Horner et al., (hereinafter “Horner’). Performance discloses an illumination system comprising: an illumination source that emits a primary electromagnetic radiation having a spectrum of wavelengths (a luminous system (illumination system) including illumination sources 18 that emits a primary electromagnetic radiation having a range of wavelengths (spectrum of wavelengths): figure 2; paragraphs [0028] & (0051); and an energy conversion layer that converts at least a portion of the primary electromagnetic radiation to a secondary electromagnetic radiation having a different spectrum of wavelengths than the primary electromagnetic radiation (a multilayer structure 4 (energy conversion layer) that converts a part of the primary electromagnetic radiation to a secondary electromagnetic radiation that will have a different range of wavelengths than the primary electromagnetic radiation; figure 2; paragraphs [0046], [0051] & (0058]), wherein the energy conversion layer has a viewing surface (the multilayer structure 4 includes a top surface (viewing surface) which emits the viewable light; figure 2; paragraphs [0046], [0051], [0058] & [0085}), a bottom surface opposed to the viewing surface, and an edge surface normal to the viewing surface and the bottom surface (a bottom surface that is opposite the top surface, and a left side edge (edge surface) perpendicular to the top surface; figure 2; paragraph [0051)), wherein the primary electromagnetic radiation is incident on the bottom surface of the energy conversion layer (the primary electromagnetic radiation is colliding on the bottom surface of the multilayer structure 4; figure 2; paragraphs [0051] & (0051)).
Since the common technical features are previously disclosed by the Horner’s reference, these common features are not special and so Groups I-III lack unity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875